Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5 are presented for examination.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities: The claims recite the term “AST” - as acronym is likely to change its meaning over the time, thus, it needs to be spelled out at least once in the claim.  Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1--5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation “after a program is converted into an AST, firstly, an identifier sequence of the tree is acquired in a preorder traversing manner”. There is insufficient antecedent basis for “the tree” in the claim.
Claim 2 recites the limitation “and then the original AST is divided into a statement tree sequence”. There is insufficient antecedent basis for “the original AST” in the claim.
Claim 2 recites the limitation “storing the constructed statement trees in a global ordered set according to the statement sequence of the original source code”. There is insufficient antecedent basis for “the original source code” in the claim.
Claim 4 recites the limitation “calculating all word vectors of all nodes in batches according to the step 3-1 by a matrix multiplication method, then checking whether each node has child nodes and performing iterative updating according to the index to which each node belongs”. There is insufficient antecedent basis for “the step 3-1” and “the index” in the claim.
Claim 4 recites the limitation “updating hidden states of the vectors according to the formula in the step 3-2”. There is insufficient antecedent basis for “the step 3-2” and “the formula” in the claim.
Claim 5 recites the limitation “a vector calculation manner of the hidden state is …”. There is insufficient antecedent basis for “the hidden state” in the claim.
Claim 5 recites the limitation “hidden states calculated in the two directions are connected to form a state at a certain moment”. There is insufficient antecedent basis for “the two directions” in the claim.


Regarding claim 2, the phrase "and the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 20180075349 A1), in view of Lee (US 20110035398), further in view of Smyth (US 10685284) and Verbist (US 20180181860 A1).

Regarding Claim 1, Zhao (US 20180075349 A1) teaches
A vectorized representation method of a software source code, characterized by being an AST-based neural network which is a hierarchical vector representation method comprising the following implementation steps: 
Encoding the vectors may generate vectors representations of the individual tokens in the instruction sequences received at the input 102. That is, if the plurality of instruction sequences contains a sequence of n tokens (T1, T2, . . . Tn), the embedding layer 110 may be configured to generate a corresponding sequence of n vectors (v1, v2, . . . vn); Para [0031], In some example embodiments, an instruction sequence may be classified using a recursive neural tensor network); 
step 1-3, enabling an acquired statement vector sequence to pass through a bidirectional [recurrent neural network] layer to extract dependence features between statements (Para [0029], By processing the sequence of tokens in both a forward and the opposite, or reverse, order, the long short-term memory neural network may be trained to detect interdependencies in the tokens that exist in both directions); 

Zhao did not specifically teach
recurrent neural network
step 1-1, converting an original software source code into an AST at the lowest layer,
and then further dividing the AST according to source code statements to acquire a smaller statement tree sequence,
wherein statement trees in the statement tree sequence are different in sequence, and the statement tree sequence is consistent with an original statement sequence
and step 1-4, sampling multi-dimensional features of all time steps of the bidirectional recurrent neural network layer through [a pooling layer] to acquire a final vector representation

However, Lee (US 20110035398) teaches
step 1-1, converting an original software source code into an AST at the lowest layer (para [0023], The abstract syntax tree establishing unit 131 receives the result obtained from the analyzing process of the XPath query translator 110, and establishes a single tree structure accordingly. The tree structure is established for ascertaining parent nodes, ancestor nodes, child nodes, descendant nodes, preceding nodes, following nodes),
and then further dividing the AST according to source code statements to acquire a smaller statement tree sequence (Para [0033], The abstract syntax tree dividing unit 133 divides the single tree structure established by the abstract syntax tree establishing unit 131 into independent and undividable tree-structure components), 
wherein statement trees in the statement tree sequence are different in sequence, and the statement tree sequence is consistent with an original statement sequence (Para [0039], The original tree structure is a binary tree structure, wherein each node is connected to at most two sub-trees, the sub-tree on the left side is a left sub-tree and the sub-tree on the right side is a right sub-tree. Each node has its left sub-tree, wherein the left sub-tree might be an empty set. Here, the dividing process involves non-empty left sub-trees. Similarly, each node has its right sub-tree, wherein the right sub-tree might be an empty set. Here, the dividing process involves non-empty right sub-trees). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhao’s teaching to Lee’s in order 

Zhao and Lee did not specifically teach
recurrent neural network
and step 1-4, sampling multi-dimensional features of all time steps of the bidirectional recurrent neural network layer through [a pooling layer] to acquire a final vector representation.

However, Smyth (US 10685284) teaches
recurrent neural network (Claim 1, a recurrent neural network node including one or more long short term memory layers, the recurrent neural network node configured to perform pattern recognition on the constrained set of the one or more features and to generate output data)
and step 1-4, sampling multi-dimensional features of all time steps of the bidirectional recurrent neural network layer through [a pooling layer] to acquire a final vector representation (Claim 1, wherein the input receiver is configured to map each character of the one or more code samples to a multi-dimensional vector, and to set a sequence dimension of each code sample to a uniform sample length by padding any remainders with empty vectors).



Zhao, Lee and Smyth did not specifically teach
a pooling layer.

However, Verbist (US 20180181860 A1) teaches
a pooling layer (Para [0063], Convolutional neural networks consist of convolutional layers and pooling layers. … Pooling layers perform subsampling in order to reduce the dimensionality of the data).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhao, Lee and Smyth’s teaching to Verbist’s in order to reduce the dimensionality of data by using pooling layers in neural networks (Verbist [0063]).

Allowable Subject Matter
s 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Notice of References Cited
Mizrahi (US 20180373507 A1) discloses a system and method for generating functionality representation, indexing, searching, componentizing, an analyzing source code source code unit in a one or more of code repositories.

Bales (US 20170212829 A1) discloses a deep learning source code analyzer and repairer trains neural networks and applies them to source code to detect defects in the source code. The deep learning source code analyzer and repairer can also use neural networks to suggest modifications to source code to repair defects in the source code.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451. The examiner can normally be reached M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191